ACCEPTED
                                                                                            01-15-00052-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       3/24/2015 3:50:19 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                     CLERK

                                 NO. 01-15-00052-CV

                                                                           FILED IN
                           IN THE COURT OF APPEALS                  1st COURT OF APPEALS
                            FOR THE FIRST DISTRICT                      HOUSTON, TEXAS
                             OF TEXAS AT HOUSTON                    3/24/2015 3:50:19 PM
                                                                    CHRISTOPHER A. PRINE
                                                                            Clerk
                            HARRIS COUNTY, TEXAS,
                                   Appellant
                                      v.
                   GERALD KNAPP & NARCISO AURIOLES,
                               Appellees


                     On Appeal from the 333rd Judicial District
                          Court of Harris County, Texas
                        Trial Court Cause No. 2012-20003


     HARRIS COUNTY’S FIRST UNOPPOSED MOTION TO EXTEND
               TIME IN WHICH TO FILE ITS BRIEF


TO THE HONORABLE COURT OF APPEALS:

         Appellant, Harris County, Texas (the “County”), respectfully requests the

Court to extend the time in which to file its Appellant’s Brief in this cause under

the authority of Rule 38.6(d) of the Texas Rules of Appellate Procedure, and in

support of this motion it would show this Court the following:

         1.    This is the Appellant’s first request for an extension of time to file its

brief.

         2.    The Appellant’s Brief was due on March 19, 2015. This is not an

accelerated or preferential appeal.



                                            1
      3.     The County is requesting an extension of thirty (30) days. A thirty-

day extension would make the Appellant’s Brief due on April 18, 2015, or April

20, 2015 since the 18th falls on a Saturday.

      4.     The undersigned has conferred with Mr. Lannie and Mr. Cersonsky,

counsel for Appellees. Mr. Lannie is unopposed to this motion on the merits. Mr.

Cersonsky was unable to return our call inquiring about his feelings on the merits

in the time available.

      5.     Counsel for the County has recently completed another brief. On

March 13, 2015, Counsel filed a brief on the merits in Harris County, Texas v.

Tracey Ellis & Gerald Gambichler, No. 14-14-00771-CV in the Fourteenth Court

of Appeals. Further, Counsel missed the notice that the reporter had filed the

Reporter’s Record, and therefore had not recognized or calendared the due date for

the brief in this case. In fact, Counsel has retrieved from the Court a copy of the

record on appeal today.

      6.     Counsel for the County requests this extension because he needs more

time to adequately brief the issues raised in this appeal.       The undersigned

understands the importance of deadlines and is not requesting this extension for

reasons of delay.




                                          2
      WHEREFORE, PREMISES CONSIDERED, the County respectfully

requests the Court to extend the time for filing its Appellant’s Brief in this cause by

thirty days, or until April 20, 2015.

                                           Respectfully submitted,


                                           /s/ Michael R. Hull
OF COUNSEL:                                MICHAEL R. HULL
VINCE RYAN                                 Senior Assistant County Attorney
                                           SBN: 24003733
County Attorney                            1019 Congress, 15th Floor
Harris County, Texas                       Houston, Texas 77002
                                           (713) 274-5138 (telephone)
                                           (713) 755-8828 (facsimile)
                                           michael.hull@cao.hctx.net (e-mail)

                                           ATTORNEY FOR APPELLANT
                                           HARRIS COUNTY, TEXAS




                                           3
                         CERTIFICATE OF CONFERENCE

      Pursuant to TEX. R. APP. P. 10.1(5), this is to certify that the undersigned

attorney has conferred with Counsel for Appellees, Mr. Scott Lannie and Mr.

James Cersonsky. Mr. Lannie is unopposed to this motion on the merits. Mr.

Cersonsky was unable to return our call inquiring about his feelings on the merits

in the time available.

                                                  /s/ Michael R. Hull
                                                  MICHAEL R. HULL
                                                  Sr. Assistant County Attorney




                                        4
                          CERTIFICATE OF SERVICE

      I hereby certify that on this 24th day of March, 2015, a true and correct copy

of the foregoing Harris County’s First Unopposed Motion to Extend Time in which

to File its Brief was served via electronic service, on the following:

Attorney for Plaintiff Knapp
Scott C. Lannie
LAW OFFICES OF SCOTT C. LANNIE, P.C.
4000 Garth Road, Suite 150
Baytown, Texas 77521
(281) 303-8280 (facsimile)
sclannie@aol.com

Attorney for Defendant Aurioles
James A. Cersonsky
SOULE, BALDWIN & FANAFF
11200 Richmond, Suite 250
Houston, Texas 77082
(281) 752-6329 (facsimile)
                                                     /s/ Michael R. Hull
                                                     MICHAEL R. HULL
                                                     Sr. Assistant County Attorney




                                           5